We are gathered here at a time when the world is facing pressing global challenges and security threats that 
must be addressed collectively and with urgency. Our 
planet is heating up owing to the clear and imminent 
danger of climate change. Terrorism is rearing its ugly 
head once again. The global village is gripped with fear 
of the spreading Ebola epidemic. Tension and mistrust 
are building up among the major Powers, reminiscent 
of the rivalry of the Cold War. The number and scale 
of regional and local conflicts is growing in some parts 
of the world. One billion people are still trapped in 
poverty. The world we want is still a distant dream.

Climate change is no longer merely an issue for 
scientific argument; it is one of survival that requires our 
urgent action. Many developing countries economically 
dependent on agriculture, as well as small island States, 
will bear the brunt of its impact. It is of the utmost 
importance that we agree a new global commitment 
on climate protection and emissions-reduction 
objectives. My delegation is therefore thankful to 
Secretary-General Ban Ki-moon for organizing the 
Climate Summit 2014, whose message that urgent and 
united action is needed was loud and clear. Myanmar 
will continue to work together with the international 
community towards a meaningful, implementable and 
universal climate agreement in Paris in 2015.

In support of the vision of the President of the 
General Assembly for a transformative post-2015 
development agenda, we must intensify our efforts at 
this session to set the world on the path to sustainable 
development in its economic, social and environmental 
dimensions. In that process, we must also work together 
to find effective means for implementation, including 
the mobilization of financial and technological support, 
in order to ensure the success of the new agenda and the 
sustainable development goals.

The Ebola outbreak in West Africa, with its 
unprecedented nature and scope, is alarming. We must 
not see that outbreak as unique to one particular people 
or place. It is a common challenge to all of humankind. 
Myanmar welcomes the swift and timely response by 
the Secretary-General in proactively establishing the 
United Nations Mission for Ebola Emergency Response.

Terrorism cannot be condoned for any reason 
or under any circumstances. Ruthless killings and 
atrocities in the name of religion must not be tolerated. 
Myanmar has always opposed terrorism in all its forms 
and manifestations. We are not oblivious to the fate 
of those who have fallen victims to terrorism. The 
international community must be united to eliminate 
those horrible crimes. In that regard, my delegation 
fully supports the statement issued by the Association 
of Southeast Asian Nations (ASEAN) Foreign Ministers 
a few days ago here in New York.

Myanmar firmly believes in the continued relevance 
and legitimacy of the United Nations in world affairs. 
We will continue to actively cooperate with it, in line 
with the principles of our foreign policy. Thanks to the 
positive changes in Myanmar, the cooperation between 
Myanmar and the United Nations is now better than 
ever. The United Nations and its agencies are showing 
greater interest in Myanmar, extending a helping hand 
to the people of Myanmar in all aspects of their lives. 
The Government, for its part, is facilitating the effective 
implementation of the United Nations missions.

The maintenance of international peace and 
security is one of the main purposes of the United 
Nations. Myanmar, as a peace-loving nation, abhors 
weapons of mass destruction and is fully cognizant of 
the danger of nuclear weapons. To that end, Myanmar 
has annually submitted, since 1995, a draft resolution 
on nuclear disarmament. We will do so once again 
at the present session of the General Assembly. We 
encourage all Member States to positively support 
our draft resolution. If we follow the road map in the 
resolution with a strong political will, a world free of 
nuclear weapons will be within our grasp soon.

I would like to inform the Assembly that Myanmar 
is making domestic preparations with a view to 
ratifying major international disarmament instruments. 
Considerable achievements have been made in that 
process. I am pleased to announce that the Pyidaungsu 
Hluttaw, our Union Parliament, has just approved 
Myanmar’s accession to the Biological Weapons 
Convention.

The winds of change have blown across Myanmar 
over the past three years. The scope and pace of 
positive changes in Myanmar have earned remarkable 
recognition and encouragement from the international 
community. Those changes have contributed to raising 
Myanmar’s profile in the regional and international 
arena. On the regional stage, Myanmar held the Chair 
of the Bay of Bengal Initiative for Multi-Sectoral 
Technical and Economic Cooperation until March this 
year. After successfully carrying out that responsibility, 
we are now shouldering the prestigious responsibility of 
chairing ASEAN. Under our chairmanship, ASEAN is 

exerting its efforts to speed up the ASEAN community-
building process with the theme of “Moving forward in 
unity to a peaceful and prosperous community”.

Myanmar is advancing well on the path of peaceful 
democratic transition, which began over three years 
ago by setting in motion various waves of political 
and economic reforms. The first wave was the 
peaceful transformation from a military Government 
to a multiparty democratic system, where all political 
forces are working together to overcome differences 
through dialogue in our two houses of Parliament. An 
all-inclusive political system has been established, 
bringing in all stakeholders in the process through 
national reconciliation. The first wave of reform 
brought about national reconciliation, the granting of 
a series of amnesties, the creation of greater political 
space, freedom of the media, freedom of expression, 
and freedom of association and peaceful assembly. It 
was followed by the second wave of reform, unleashing 
an array of political, economic, administrative and 
private sector development reforms. Now, the third 
wave of reform has been launched, which aims at laying 
down a firm foundation for a new democratic State and 
delivering benefits to the people by fulfilling their 
socioeconomic needs. We are determined to keep the 
reforms on track through ensuring peace, stability and 
national reconciliation.

Since our democracy is still in its infancy, we are 
facing a multitude of daunting challenges, like other 
countries in transition. The Government has a long to-
do list despite its limited capacity. We are determined to 
overcome the challenges and we are convinced that we 
will achieve our objectives. We need the international 
community’s understanding and continued support in 
our efforts for economic development and capacity-
building to lay a solid foundation for a democratic 
society.

One of the issues that attracts domestic and 
international attention is the process of amending 
Myanmar’s present Constitution. In that regard, 
the Pyidaungsu Hluttaw set up the Constitutional 
Amendment Review Joint Committee in July last 
year. Further, after soliciting suggestions and 
recommendations from the general public and political 
parties, the Constitutional Amendment Implementation 
Committee was formed to address the issues of 
constitutional amendment based on the suggestions 
received.

Putting democratic values into practice, the 
Government is placing much more emphasis and 
consideration on the aspirations of our people as a whole. 
Accordingly, we are laying foundations to successfully 
conduct an independent, free and fair election within 
a legal framework that does not compromise national 
sovereignty. In that context, Myanmar recently received 
the visit of a needs assessment mission from the United 
Nations. All existing political parties are expected to 
take part in the elections. The final decision will be 
made by the people on election day.

Peace and stability are prerequisites for political 
stability and for the socioeconomic development of 
the country. Strengthening national reconciliation is 
an integral part of our reform process. We are working 
together with all ethnic armed groups in good faith to 
reach a nationwide ceasefire agreement. So far we have 
already reached such an agreement with 14 out of the 16 
groups. We are now working on a draft framework for 
political dialogue that will pave the way for bringing an 
end to the six-decade long conflict.

The Government is serious in its commitment to 
the success of the peace process. It is open to discussing 
all issues, except those that could undermine the unity 
and sovereignty of the State. The political dialogue will 
also become a historic forum for discussion of all issues 
of national concern. We are confident that we are now 
getting closer to achieving a comprehensive and lasting 
peace.

There has been steady progress in the promotion 
and protection of human rights in my country. A 
series of presidential amnesties have been granted, 
which creates an enabling environment for everyone 
to participate in the parliament, political parties, civil 
society organizations and labour organizations. The 
Myanmar National Human Rights Commission, which 
was first established in 2011, was reconstituted very 
recently with a view to functioning as an independent 
entity. Many complaint mechanisms, including the 
Commission, have been made available to citizens so 
that they can file complaints in the event of violation 
of their rights.

In this new era, press and media freedom is one of 
the most visible outcomes of the reforms. In contributing 
to the all-inclusive reform process, the media is getting 
more space now. The abolishment of decades-old press 
censorship, the publishing of a multitude of private 
newspapers and journals and the enactment of a new 

media law are among the significant achievements in 
our media landscape.

With firm resolve, Myanmar is now combating 
human trafficking, preventing gender violence and 
protecting children. Sexual violence is a crime strongly 
abhorred in our traditional values and national culture. 
It is strictly forbidden by law. At the global summit 
in London in June this year, Myanmar joined the 
Declaration of Commitment to End Sexual Violence 
in Conflict. Its signing of the Declaration reflects 
the country’s State policy of zero tolerance for use 
of rape or sexual violence as a weapon of war. The 
Armed Forces of Myanmar are making important 
progress in its implementation of the action plan to 
end the recruitment of child soldiers in Myanmar. Due 
to our strong commitment, there is no new underage 
recruitment, unwittingly or otherwise.

All major human rights concerns have been 
addressed to a larger extent in the new Myanmar than 
before. We have now reached the middle tier of the 
human rights ladder. That progress is contributing to 
the better enjoyment of human rights and fundamental 
freedoms by the people of Myanmar. Therefore, we are 
now fully convinced that Myanmar should no longer 
remain on the agendas of the Human Rights Council 
and the Third Committee of the General Assembly.

We are also paying great attention to and making 
efforts to address the issue of the communal violence 
that had occurred between the two communities in 
Rakhine state. The history, diversity and complexity 
of the issue must be fully understood before jumping 
to conclusions. The situation should not be looked at 
in a superficial manner. The international community 
should contribute pragmatically and objectively to 
finding a durable solution. In addressing the root 
cause, we are working for peace, stability, harmony 
and development for all the people in Rakhine state. 
An action plan is being finalized and will soon be 
launched. Once in place, it will be implemented in a 
systematic and timely manner.

I take this opportunity to thank all international 
partners for contributing to our efforts to address the 
current needs of the affected people. As development 
is one of the main challenges in Rakhine state, I 
would also like to invite the international community, 
particularly the United Nations, to provide much-
needed development assistance there.

The Government of Myanmar has been focusing on 
poverty reduction and rural development with a view 
to lifting the living standards of rural and urban people 
alike. We are striving to realize the structural changes 
from an agriculture-based economy to an industrial 
one. As those efforts become increasingly crystallized, 
we have been enjoying steady economic growth. We 
have achieved a growth rate in our gross domestic 
product of 5.6 per cent, 7.3 per cent and 8.7 per cent in 
the past three years, respectively.

That encouraging trend in economic growth and 
overall progress in our reform process has made us take 
an important decision. Taking this opportunity, I would 
like to announce that Myanmar is fully determined and 
has initiated the internal process to graduate from its 
least developed country (LDC) status. In that regard, 
President U Thein Sein has communicated to the 
Secretary-General, Mr. Ban Ki-moon, our intention 
and determination to graduate from LDC status. A 
high-level national committee and subcommittees are 
actively coordinating domestic measures, including 
a transition strategy, for our graduation. We are now 
working closely with the relevant United Nations 
agencies for technical and necessary assistance.

Myanmar has made tremendous progress over the 
past three and a half years, since it began wide-ranging 
reforms in transition to democracy. Myanmar’s success 
in peaceful transformation was even lauded as a model 
in the world today. Despite all those achievements, 
there remain many challenges and hurdles on our path 
to democracy and development. We are fully aware of 
those daunting challenges. We will not be complacent. 
We are resolute and determined to continue our 
unrelenting efforts aimed at reform and the building of 
a democratic State.

Myanmar is changing, and changing in the right 
direction. We are laying a solid foundation for a 
democratic State in which we can live in harmony, peace 
and prosperity. Developments in Myanmar should also 
be viewed in a more balanced and objective manner. It 
is the primary responsibility of the people of Myanmar 
to realize their long-held aspirations for democracy, 
peace and prosperity. The continued support and 
understanding of the international community would 
contribute positively to Myanmar’s reform process. 
Rome was not built in a day.